 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDConstruction and General Laborers Union No. 1140,Laborers International Union of North America,AFL-CIO (Cadet Construction Company)andJay Underwood.Case 18-CB-169216 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 14 July 1987 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The questions presented here are whether: (1)the collective-bargaining agreement between theRespondent and Dan Paulson Construction Compa-ny was binding on Cadet Construction Company asthe alter ego of Dan Paulson Construction; and (2)the Respondent violated Section 8(b)(1)(A) and (2)by causing Cadet to discharge an employee be-cause he had not been referred by the Respondent.We disagree with the judge's finding that Cadetwas the alter ego of Dan Paulson Construction.Accordingly, we conclude, contrary to the judge,that the Respondent unlawfully caused Cadet todischarge employee Jay Underwood because Un-derwood had not been referred through the Re-spondent's hiring hall.In 1981 Dan Paulson formed Dan Paulson Con-struction Company with himself and his wife as thesole stockholders, officers, and directors. Its princi-palofficewas in Paulson's home; and Paulsonworked for and supervised all the corporation's op-erations.Dan Paulson Construction performedcement contracting work in the Omaha, Nebraskaand Council Bluffs, Iowa areas. In April 1981 it re-ceived a contract to pour driveways on a housingproject in which the general contractor had a con-tractwith the Respondent. Dan Paulson Construc-tion signed a collective-bargaining agreement withtheRespondent, agreeing to pay union scale, tocontribute to union funds, and to obtain all its unitemployees, including laborers, through the Re-spondent's hiring hall. The contract entitled - theRespondent to utilize economic recourse, includingthe right to picket, to enforce the assignment ofwork. The contract was effective through 31 May1983 and thereafter from year to year unless eitherparty gave 90 days' notice of intent to modify theagreement._Dan Paulson Construction's work on the projectlasted approximately 3 months. Thereafter, it con-tinued doing concrete work on other jobs withoutabiding to the terms of the contract. It obtainedworkers outside the Respondent's hiring hall proc-ess and did not pay union scale. The Respondentdid not attempt to enforce its contract with DanPaulson Construction. Because of financial prob-lems, Paulson in 1983 had to sell his house, closethe business, and seek employment as an hourlyworker.In 1985 Paulson decided to go back into businessas a cement contractor. Instead of reviving DanPaulson Construction, which had never been -for-mally dissolved, Paulson started out of his newhome a sole proprietorship called Cadet Construc-tionCompany. He was the sole owner, and heworked and supervised operations. Cadet per-formed work in the Council Bluffs/Omaha area ashad Dan Paulson Construction. Cadet did not useany of the equipment that Dan Paulson Construc-tion had owned. Nor did Cadet obtain employeesthrough the Respondent's hiring hall. .On 13 November 1986 Cadet began concretework on the Hy-Vee grocery store project. Cadetemployed Otis and Steve Turner as concrete finish-ers)and Jay Underwood as a laborer on theproject.They were not hired through the Re-spondent's hiring hall. The following day, the Re-spondent's business agent, Larry Lewis, observedUnderwood doing laborer's work. Lewis then con-fronted Paulson about the failure to hire a laborerthrough the Respondent's hiring hall process, as re-quired by the contract with Dan Paulson Construc-tion.Lewis stated that if Underwood did not leave,the Respondent would picket the project and shutitdown. Paulson discharged Underwood, and thenext day the Respondent sent three laborers to thejob.The judge concluded that Cadet was the alterego of Dan Paulson Construction based on findingsthat the two enterprises had substantially identicalcommon ownership, management, business pur-pose, and operation. He also noted that Cadet andDan Paulson Construction served customers in thesame market. In addition, the judge found that thelack of common equipment and union animus, aswell as the 2-year involuntary hiatus between oper-ations,didnot preclude an alter ego finding.Having found alter ego status, the judge concludedthat Cadet was bound to the collective-bargaining1Steve Turner also performed some laborer work287 NLRB No. 57 LABORERSLOCAL,1140 (CADET CONSTRUCTION)565agreement between Dan Paulson Construction andtheRespondent.Consequently,he found, that theRespondent'sthreat to enforce the contract bypicketingCadet,ifUnderwood remained on theproject,was not unlawful.Accordingly, he dis-missed the complaint.We disagree. ,In determining whether an alter ego relationshipexists, the Board considers whether there was sub-,stantially identicalmanagement,business purpose,operation, equipment,customers,supervision,, andownership,aswell as whether the purpose behindthe creation of the alleged alter ego was to evaderesponsibilities undertheAct.'Another factor tobe considered is whether there has been any hiatusin operations.3None of these factors, is the sin quanon of alter ego status and each case must turn onits own facts.4In applying the Board's standards to the instantcase,we agree with the judge that there has beensubstantially identicalmanagement,business pur-pose, operation,and ownership,and that these fac-tors tend to support a finding of alter ego. Thereare,however,other factors that militate againstsuch a finding.Therewas a 2-year hiatus betweenthe closing of Dan Paulson Construction and theformation of Cadet.Moreover, Paulson had had nodealings with the Respondent for approximately 18months preceding the closing of Dan Paulson Con-struction, nor did he abide by the contract. Fur-ther,Cadet was not a disguised continuance of Dan,Paulson Construction.Paulson was not attemptingto evade the Respondent when he shut Dan Paul-son Construction and subsequently opened Cadet.Rather,he was motivated by economic reasons.Furthermore,Cadet did not own any equipmentthat had previously been owned by Dan PaulsonConstruction.Finally, although they operated inthe same market, the Respondent failed to establishthatCadet and Dan Paulson Construction servedthe same customers.Consequently,after consider-ing all the factors in this case,we find,contrary tothe judge,that, based on the 2-year hiatus in oper-ations,and the lack of union animus, commonequipment,and evidence of common customers,Cadet was not the alter ego of Dan Paulson Con-struction.Inasmuch as we have found that Cadet was notDan Paulson Construction's alter ego, it was notbound to the contract between Dan Paulson Con-struction and the Respondent.Therefore, Cadethad no contractual obligation to seek its employees2Advance Electric,268 NLRB 1001, 1002 (1984)9Continental Radiator Corp,283 NLRB 234 (1987) Contrary to thejudge,operational continuity is a factor in alter ego as well as successor-ship cases4Crawford DoorSales Co, 226 NLRB 1144 (1976)through the Respondent's exclusive hiring hallprocess It is well settled that, absent an exclusivehiring hall agreement, or other legitimate reasons, aunion's interference with an employer, causing it toterminate an employee in violation of Section8(a)(3), constitutes a violation,of Section 8(b)(1)(A)and (2) of the Act.5 We find,that the Respondentunlawfully caused Cadet to terminate Underwoodbecause he had not been referred by the Respond-ent.CONCLUSIONS OF LAW1.The 'Respondent, Construction and GeneralLaborers Union No. 1140, Laborers InternationalUnion of North America, AFL-CIO, is,a labor or-ganizationwithin 'the meaning of Section 2(5) ofthe Act.2.Cadet Construction Companyisanemployerwithin the meaning of Section 2(5) of the Act andisengaged in commerce within the meaning ofSection 2(6) and (7) of the Act.,3.By causing and attempting to cause CadetConstructionCompany to unlawfully terminateemployee Jay Underwood on or about 14 Novem-ber 1986, the Respondent engaged in unfair laborpractices affecting commerce within themeaningof Section 8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist therefrom and to take certain af-firmative action that is necessary to effectuate thepolicies of the ActsIt having been found that the Respondent unlaw-fully caused Cadet Construction Company to ter-minateJay Underwood, the Respondent shall makehim whole for any loss of pay he may have suf-fered as a result of its having caused him to be de-prived of employment by making payment to him asum of money, plus interest, to be computed in themanner prescribed inNew Horizons for 'the Retard-ed,7equal to that which he would have' earned butCombustion Engineering,231 NLRB 1287, 1289 (1977)sThe General Counsel's exceptions urge the inclusion in the Order ofa provision fora visitatorial clause authorizing the Board, for compliancepurposes, to obtain discovery from the Respondent under the FederalRules of Civil Procedure under the supervision of the United States courtof appeals enforcing this Order Under the circumstances of this case, wefind it unnecessary to include such a clause' In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onContinued 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor the Respondent's discrimination against him, inaccordancewith theprinciplesennunciated inF.W. Woolworth Co,90 NLRB 289 (1950).ORDERand any other jobsite in places where notices toemployees are customarily posted.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.The Respondent, Construction and General La-borersUnionNo. 1140, Laborers InternationalUnion of North America, AFL'=CIO, its officers,agents, and representatives, shall1.Cease and desist from(a)Restraining or coercing employees of CadetConstruction Company or any other employer, inviolation of Section 8(b)(1)(A)'of the Act.(b)Unlawfully causing' and attempting to causeCadet Construction Company to terminate the em-ployment of Jay Underwood or any other employ-ee in violation of Section 8(b)(2) of the Act.(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole Jay Underwood for any losses inpay he may have sustained as a result of the Re-spondent's discrimination against him, computingthe amount due in the manner set forth in theremedy section of this decision.(b)Notify immediately in writing Cadet Con-struction Company and Jay Underwood that it hadno objection to the Company employing Jay Un-derwood.(c)Post at its business office in Council Bluffs,Iowa, its meeting hall, and all other places wherenotices to members are customarily posted, a copyof the notice attached hereto marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 18, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d) Promptly, on receipt of copies of the noticefrom the Regional Director, return to him signedcopies for posting by Cadet Construction Compa-ny, it be willing, at its Council Bluffs, Iowa officeamounts accrued prior to 1 January 1987 (the effective date of the 1986amendmentto 26 US C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT restrain or coerce employees ofCadet Construction Company, or any other em-ployee, in violation of Section 8(b)(1)(A) of theAct.WE WILL NOT, unlawfully cause and attempt tocause Cadet Construction Company to terminatethe employment of Jay Underwood or any otheremployee in violation of Section 8(b)(2) of the Act.WE WILL NOT in any like or related mariner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL make whole Jay Underwood for anylosses in pay he may have sustained as a result ofour discrimination against him, plus interest.WE WILL notify immediately in writing CadetConstruction Company and Jay Underwood thatwe have no objection to the Company employingJay Underwood.CONSTRUCTION AND GENERAL LA-BORERS UNION No. 1140, LABORERS -INTERNATIONAL UNION OF NORTHAMERICA, AFL-CIOStanley D.Williams, Esq.,for the General Counsel.David WeinbergandMark C. Delmon, Esqs. (Weinberg &Weinberg),of Omaha, Nebraska, for the RespondentDECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Oncharges filed 13 February 1987 by Jay Underwood, anindividual, the General Counsel issued a complaint on 30March 1987 alleging that Construction and General La-borers Union No 1140, Laborers International Union ofNorth America, AFL-CIO (the Union) engaged in anunlawful labor practice to violation of Section 8(b)(2) ofthe National Labor Relations Act (the Act) by attempt-ing to cause and causing Cadet Construction Companyto discharge Jay Underwood, an individual, in violationof Section 8(a)(3) of the Act. The matter was heard by LABORERSLOCAL1140 (CADET CONSTRUCTION)567me at Omaha, Nebraska, on 30 April 1987, and briefswere submitted by the parties before the extended brief-ing date of 25 June 1987On the entire record of the case, and from my obser-vation of the demeanor of the witnesses, I make the fol-lowingship, under the name of Cadet Construction Company,from his then home. Only Paulson had any ownership in-terest in the business,and Paulson worked and super-vised operations. As previously, obligations imposed bythe agreement regarding hiring practice, pay, and fundcontribution were not metFINDINGS OF FACTIJURISDICTIONDan Paulson, doing business as a sole proprietorshipunder the name Cadet Construction Company, is a con-crete contractor with its principal office at his residenceinCounsel Bluffs, Iowa During the 12 months ending 31December 19861 he purchased and receivedat its princi-pal office, and at jobsites located in the State of Iowa,products, goods, andmaterialsdirectly from points out-side the State of Iowa and valued in excess of $50,000.He was at all materialtimes anemployerengaged incommerce within the meaning of Section 2(2), (6), and(7) of the ActThe Union wasat all material times a labor organiza-tion within the meaning of Section 2(5) of the Act.II.BACKGROUND OF EMPLOYERPaulson comes from a family of concrete contractors,and his father and uncle each have their own business. In1981 he organized a corporate entity known as DanPaulson Construction Company (the corporation or Paul-son Construction) with its principal office at his resi-dence in Counsel Bluffs. Paulson and his wife were solestockholders, officers, and directors, and Paulson workedfor and supervised all the corporation's operations. Onabout four occasions he obtained employees through theunion hiring hall, but usually just called individualswhom he knew until he had obtained a crew. Employeeswere paid about $1 per hour over union scale, but nocontributionswere made to the Union or its funds ontheir behalf.In April 1981 the corporation became a subcontractoron a job in which the general contractor had a bargain-ing agreementwith the Union The Union contractedPaulson, and he agreed to also sign the union agreement,paying union scale and contributing to the various fundsand to the Union,and obtaining all appropriate workers,including laborers, through the union hiring hall.That job lasted about 3 months Thereafter the corpo-ration continued doing concrete work, as before, obtain-ing workers outside the hiring hall process and not fol-lowing union requirements regarding pay The corpora-tion filed tax returns as such,and continued as describedabove until 1983 when, as a result of financial reversals,Paulson had to sell his home, give up his corporate busi-ness, and seek employment as a cement worker at anhourly wage After about 2 years, in 1985, Paulson wentback into business as a concrete contractor. The corpora-tion had not been formally dissolved, so far as is known,and had not gone into bankruptcy, but Paulson chose notto reactivate it. Instead,he operated as a sole proprietor-'All dates are in 1986 unless otherwise indicatedIII.TERMS OF THE AGREEMENTThe agreement entered into by Paulson with theUnion is a territorial labor contract.It provides,in perti-nent part,as followsThe term of the contract is from date of execution, 30September 19802 to 31 May 1983, "and thereafter fromyear to year unless changed in accordance with ArticleXV of this Agreement." Actually, article XV deals withprotection of workers' rights should they refuse to crossa picket line. Article XVI, however, provides thatEither party desiring change in the provisions tothisAgreement shall notify the other in writing atleast 90 days prior to June 1, 1983 Such noticeshall set out the modifications or changes in theAgreement that such party desires to negotiate. TheAgreement then shall be opened for discussion rela-tive to such change or changes desired.The agreement provides for all hirings to be through ahiring hall process,for conditions of employment, forpay and contributions to funds and to the Union.It alsoincludes by reference a manual of jurisdiction for the as-signment of work,and the Employer "agrees that on no-tificationofmisassignment of work to another craftunion. . .to immediately rectify the complaint or theUnion will be entitled to use its economic recourse." Theterm"economic recourse" includes the right to stationpicketsThe agreement is binding on the Employer and its as-signs and successors,and on any subcontractor. Anyperson, firm, corporation,joint venture, or other businessentity becoming bound by the agreement becomes amember of the multiemployer collective-bargaining unitestablished by the agreement, though they may designatetheir own representatives for the purpose of collectivebargainingSince 31 May 1983 there have been changes in therates of pay and contributions on a year-to-year basis.Other than possibly the provisions of article XVI per-taining to modification or changes, the agreement has nospecific provision for termination,cancellation,or repu-diation.IV. ALLEGED UNFAIR LABOR PRACTICEAbout 13 November 1986 Cadet obtained a subcon-tract, for a gross amount of about$30,000, to do con-crete work on a jobat a locationknown as the Hy-Veestore in Counsel Bluffs. The general contractor wasparty to theunion territorial agreement.The job was torun from November 1986 to about March 1987. Cadet2As statedin the contract,but sometimeinApril 1981 bythe testimo-ny 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDutilized Paulson and Otis Turner for concrete finishing,Steve Turner for concrete finishing and some laborerwork, and Jay Underwood, not a member of the Union,to do most of the laborer work. None of Cadet's employ-ees were obtained by thehiringhall process.I'On 14 November Larry Lewis, the unionbusinessagent, visited the jobsite. Observing Underhill doing la-borer'swork, Lewis went to Paulson and engaged in aconversation, the details of which are in dispute. Lewis'testimony was that he told Paulson that Paulson had anagreementwith the Union, that Paulson was assigningwork designated in themanualof jurisdiction to the"wrong craft," and that Paulson would have to correct itby puttinga unionlaborer in the craft. Lewis testifiedthat he did not refer to Underwood by name, and didnot threaten to post pickets or close down the job.To the contrary, Paulson testified that Lewis carriedon the conversation in the hearing of Underwood and ofboth Turners, and that he said, "Danny, you're going tohave to get some laborers on the job. If you don't, I'mgoing to have to shut you down. Underwood has togo-he's never done anything for 'us." He also said,"Danny, you've got a contract with us." This testimonywas generally supported by Underwood, who added thatthe conversation was also overheard by two employeesof the general contractor. Underwood also testified thatLewis said "Underwood can't work here; if he does I'lltake care of ,Underwood." Underwood contradicted him-self by testifying on direct examination that Lewis hadreferred to a contract with Paulson, and then on cross-examinationdenied that Lewis had mentioned a contract.After the conversation Paulson looked for the generalcontractor, but being unable to find him, told the general,contractor's foreman to have him phone. When he didso, thegeneralcontractor told Paulson to take on aunion laborer.Paulson told Underwood that he wouldhave to let him go because it would otherwise causeproblems with the general contractors that he could notafford to have.Paulson then phoned Lewis After Paulson apologizedto Lewis for losing his temper, and Lewis apologized toPaulson for unspecified remarks he made in the conver-sation,Paulson asked Lewis to send three union laborersto the job the next morning, two of whom would be onthe payroll of the general contractor and one, replacingUnderwood, with Lewis' approval to be paid throughPaulson's father's construction businessJack DeVault, a construction laborer member of theUnion, testified that on 15 November he went to thehiring hall and was directed by Lewis to report to Paul-son Construction at the Hy-Vee jobsite. DeVault went tothe site and, knowing Paulson, found him and presentedhimself forwork.He worked on the job for 2-1/2months, never heard of Cadet Construction Company,was directed in his work by both Paulson and the gener-al contractor's foreman, and was paid by checks fromthe general contractor.Another laborer, who did not testify, was assignedfrom the hiring hall to work for Paulson, to be paid byPaulson's father's company. That individual left afterseveral weeks, and was not replaced.V. EVENTS AFTER THE CONSTRUCTION WASCOMPLETEDAfter the Hy-Vee job was finished Paulson continuedto operate as a concrete contractor, as a sole proprietor-ship under the name Cadet Construction Company.- HeemployedUnderwood.He did not obtain, workersthrough the hiring hall process.On 23 February 1987, after Underwood had filed thecharges herein, the Union directed a letter addressed toDan Paulson Construction Company, advising that itwished to reopen the agreement for purposes of negotiat-ingwages, hours, and conditions of employment forfuture years. Paulson responded by letter on 26 February1987, on letterhead of Cadet Construction Company, de-nying the existence of a collective-bargaining agreementor any interest in reviewing any kind of agreement. Tothis the Union replied on 3 April 1987, again to DanPaulson Construction Company, reiterating the existenceof the contract and its demand for collective bargaining.VI. DISCUSSIONThere are two issues to be resolved in this case. First,we must determine whether the union representative didin fact state that unless Underwood was taken off the jobtheUnion would, resort to pickets and other forms ofself-help. If that is decided to have been the case, it willbe necessary to determine whether such demand andthreat violated the Act. This in turn will depend onwhether Cadet, Paulson's proprietorship, was an alterego of Paulson ConstructionIdo not credit the denial of the union representativethat he threatened to picket the jobsite if Underwood,the nonunion laborer, was continued in his employment.The"Union had an obligation to its members to takeaction to see that the job was filled by a union memberand, in its opinion, had a contractual right to take "eco-nomic recourse," including picketing. I therefore cannotbelieve it did not threaten to exercise its rights.The General Counsel's case rests on the assumptionthatRespondent Union had no right to threaten actionagainstCadet because Cadet had no obligation to theUnion, not being a signator to any collective-bargainingagreement. I find to the contrary that Cadet was an alterego entity of Paulson Construction. In deciding the issue,"we must consider a number of factors, no one of which,taken alone, is thesine qua nonofalter egostatus.Amongthese factors are. common management and ownership;common business purpose, nature of operations, and su-pervision; common premises and equipment; commoncustomers, i.e ,whether the employers constitute `thesame business in the same market'; as well as the natureand extent of the negotiations and formalities surround-ing the transaction.We must also consider whether thepurpose behind the creation of the allegedalter egowaslegitimate or whether, instead, its purpose was to evaderesponsibilities under the Act."Fugazy Continental Corp.,265 NLRB 1301, 1301-1302 (1982).3'As indicatedto counsel at the hearing,Ihave also given consider-ationto the effect of the 2-year hiatus between operations of the two en-Continued LABORERSLOCAL 1140 (CADET CONSTRUCTION)In the matter at hand the majority and the more im-portant of the indicia indicate an alter ego status of thetwo entities. In terms of ownership, though both Paulsonand his wife owned shares in the corporation and onlyPaulson "owned" the sole proprietorship, the Board rec-ognizes that "substantial" ownership is sufficient. See,e.g.,Crawford Door Sales Co.,226 NLRB 1144'(1976), inwhich husband and wife owned all shares in one corpo-ration entity while they were joined by two children inownership of the shares of the other. Management andsupervision for both entities were vested in Paulson, andthough geographically different,Paulson's residenceduring each respective time period was the businessoffice of the business entityThe business purpose andoperationsfor each, to perform concrete work directlyor as a subcontractor, were the same for both entities,and customers in the same market were served by each.There are some indicia that tend to lean away fromthe alter ego concept. The corporation owned a dumptruck and some power tools that are not in the arsenal ofthe sole proprietorship but, on the other hand, it appearsthat such lack of ownership does not interfere with thesole proprietorship operating in the same market as didthe corporation. There was a 2-year involuntary hiatusbetween operations of the entities, indicating a lack ofevilmotive or union animus in activating the secondentity.Finally there is the legal fiction of the viability ofcorporate life separate from the individual proprietor-ship.No single test or indicia is a sine qua non,and determi-nation of alter ego status requires a case-by-case compar-tities, referred to in a small number of cases, e g,Continental RadiatorCorp,283 NLRB 234 (1987) 1 find that this condition had been moregenerally used as a litmus test ofoperational continuityin successorshipcases rather than as ofownership and supervisory continuityin alter egocases SeeCanterbury Villa, Inc,271 NLRB 144, 144-145 (1984)569iconand weighing of all factors.NLRB v. Campbell-Harris Electric,719 F 2d 292, 296 (8th Cir. 1983). It is myfinding that because ofsubstantial similaritiesin owner-ship,management,supervision, operation,market, andoffice location, Paulson Construction and Cadet werealter ego employers. As such, Cadet and Paulson individ-ually were bound by the corporation's bargaining agree-ment with Respondent Union, pursuant to which contin-ued employment of a nonunion worker could result inlawful picketingAs a result, I find no violation of theAct.CONCLUSIONS OF LAWIConstruction and General Laborers Union No. 1140,LaborersInternationalUnion of North America, AFL-CIO is a labor organization within the meaning of theAct.2.Cadet Construction Company and Dan PaulsonConstruction Company are alter ego employers, engagedin commerce within the meaning of the Act.3.The General Counsel has not established by a pre-ponderance of the evidence that the Respondent has vio-lated the Act by attempting to cause and causing CadetConstruction Company to discharge Jay Underwood, anemployee.On the foregoing findings of fact and conclusions oflaw, I issuethe following recommended4ORDERThe complaint is dismissed in its entirety.4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses